DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 06, 2022 has been entered.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
                               Claim Rejections – 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchya et al. (US 2015/0030084 A1) in view of Bhaskaran et al. (US Patent No. 8,570,438 B2) and further in view of Pham et al. (US Patent No. 8,352,994 B2).
In considering claim 1, Marchya et al. discloses all the claimed subject matter, note 1) the claimed at least one processor is met by the processor element 402 Fig. 4, page 4, paragraph #0041 to paragraph #0043 and page 6, paragraph #0054), 2) the claimed a memory coupled to the at least one processor is met by the memory unit 404 which stores the reference video frames 424 (Fig. 4, page 4, paragraph #0041 to paragraph #0043 and page 6, paragraph #0054), 3) the claimed wherein the at least one processor is configured to: output video to a presentation device for display on the presentation device, wherein the outputted video includes a plurality of video frames is met by the decoding tagged video frames 416 (Fig. 4, page 4, paragraph #0041 to page 6, paragraph #0058), and 4) the claimed while outputting the video to the presentation device, determine whether there exists a picture quality issue in video frames that are currently being displayed on the presentation device based on the video being output is met by the analysis component 414 which includes the quality metrics 422 (Figs. 3-4, page 4, paragraph #0041 to page 6, paragraph #0058).
However, Marchya et al. explicitly does not disclose: 1) the claimed based on a determined picture quality issue in video frames that are currently being displayed on the presentation device, wherein a determination of picture quality of a particular video frame of the video frames was made while the particular video frame was being displayed on the presentation device, perform an action automatically in response to the determined picture quality issue in video frames, that results in a corrective measure being taken to address the picture quality, and 2) the newly added claimed wherein the performing an action automatically in response to the determined picture quality issue in video frames that results in a corrective measure being taken to address the picture quality includes one or more of: tuning to a different channel currently playing a same video program represented by the video frames that are currently being displayed on the presentation device; restarting a video decoder that produced the by the video frames that are currently being displayed on the presentation device, causing the outputted video data to be re-sent; causing a notification to be displayed that offers an alternative source for receiving, by the electronic picture quality monitoring system, a same video program represented by the video frames that are currently being displayed on the presentation device; switching to an alternative source for receiving, by the electronic picture quality monitoring system, a same video program represented by the video frames that are currently being displayed on the presentation device; and sending data regarding the determined picture quality in the video frames that are currently being displayed on the presentation device to a remote monitoring system for analysis.
1) Bhaskaran et al. teaches that the video post-processor module 22 receives the database settings from the database 20 and adjusts post-processing settings based on the database settings (Figs. 1 and 3, col. 3, line 28 to col. 4, line 53).
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate the operator correction as taught by Bhaskaran et al. into Marchya et al.'s system in order to increase the quality of the video signal.
2) Pham et al. teach that when the result of operation 512 AND the result of operation 520 are both YES (operation 527), then a freeze alert may be determined and power may be cycled to a UUT (operation 528, see also FIG. 6), the freeze alert may indicate that an MHD included in the UUT is no longer operating normally and should be restarted (Figs. 5-6, col. 13, line 21 to col. 14, line 4).
Therefore, it would have been obvious before the effective filing date of the claimed invention to incorporate the freeze alert as taught by Pham et al. into Marchya et al.'s system in order to notify user the condition of the video signal.
In considering claim 2, the claimed limitations “wherein the performing an action automatically in response to the determined picture quality issue in video frames that results in a corrective measure being taken to address the picture quality includes tuning to a different channel currently playing a same video program represented by the video frames that are currently being displayed on the presentation device” have not been taken into consideration because claim 1 recites “wherein the performing an action automatically in response to the determined picture quality issue in video frames that results in a corrective measure being taken to address the picture quality includes one or more of:..” and only claimed limitation “restarting a video decoder that produced the by the video frames that are currently being displayed on the presentation device, causing the outputted video data to be re-sent” of claim 1 is taken into consideration.
In considering claim 3, the claimed restarting a video decoder that produced the by the video frames that are currently being displayed on the presentation device, causing the outputted video data to be re-sent is met by the freeze alert may be determined and power may be cycled to a UUT (operation 528, see also FIG. 6), the freeze alert may indicate that an MHD included in the UUT is no longer operating normally and should be restarted (Figs. 5-6, col. 13, line 21 to col. 14, line 4 of Pham et al.).
Claims 4-6 have not been taken into consideration for the same reason as discussed in claim 2 above.
Claim 7 is rejected for the same reason as discussed in claim 1 above.
In considering claim 8, 1) the claimed wherein the picture quality issue is regarding macroblocking in the video frames that are currently being displayed on the presentation device is met by the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, paragraph #0050 to paragraph #0052 of Marchya et al.), and 2) the claimed wherein macroblocking is a video artifact in which objects or areas of a video image displayed on the presentation device appear to be made up of small squares, rather than proper detail and smooth edges is met by the video post-processor module 22 receiving the database settings from the database 20 to adjust post-processing settings based on the database settings (Fig. 1, col. 3, line 28 to col. 5, line 21 of Bhaskaran et al.).
In considering claim 9, the claimed wherein the performing the image analysis includes using edge and corner detection techniques to detect potential macroblocks in video frames that are currently being displayed on the presentation device is met by the analysis component 414 (Figs. 3-4, page 4, paragraph #0037 to page 6, paragraph #0058 of Marchya et al.).
In considering claim 10, the claimed wherein the performing the image analysis includes searching in video frames that are currently being displayed on the presentation device for images with multiple square objects is met by the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, paragraph #0050 to paragraph #0052 of Marchya et al.).
In considering claim 11, the claimed wherein the searching in video frames that are currently being displayed on the presentation device for images with multiple square objects by being configured to search for perpendicular edges of equal length is met by the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, paragraph #0050 to paragraph #0052 of Marchya et al.).
In considering claim 12, the claimed wherein the performing the search in video frames that are currently being displayed on the presentation device by being configured to search for images with square objects with the same color values is met by the identification component 412 which may be operative to determine a PSNR for the 2 macroblock by 2 macroblock region (Figs. 3-4, page 5, paragraph #0050 to paragraph #0052 of Marchya et al.).
Claim 13 is rejected for the same reason as discussed in claim 1 above.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Umeroglu et al. (US Patent No. 8,839,326 B2) disclose automated quality control of a media asset.
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358.  The examiner can normally be reached on M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 5, 2022
/Trang U Tran/
Primary Examiner, Art Unit 2422